Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the hydraulic circuit" in line15.  There is insufficient antecedent basis for this limitation in the claim as a hydraulic circuit was not claimed until claim 2. Claims 2-10 rejected for being dependent from rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huissoon (US 9,017,006).

In re claim 11, Huissoon discloses a work vehicle, comprising:  9a frame (2002);  10a cabin (2008) mounted on the frame;  11a propulsion control device (joystick) arranged 
3a main control valve fluidly coupled in between the pump and the travel 4motor to control the main fluid pressure to the travel motor, the main control valve 5having a first main control valve position in which the main fluid pressure is directed 6to drive the travel motor in the forward travel direction and a second main control 7valve position in which the main fluid pressure is directed to drive the travel28a main control valve fluidly coupled in between the pump and the travel motor to 29control the main fluid pressure to the travel motor, the main control valve having a first main 30control valve position in which the main fluid pressure is directed to drive the travel motor 31in the forward travel direction and a second main control valve position in which the main 32fluid pressure is directed to drive the travel motor in the reverse
Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a main control valve fluidly coupled in between the pump and the travel motor to 29control the main fluid pressure to the travel motor, the main control valve having a first main 30control valve position in which the main fluid pressure is directed to drive the travel motor 31in the forward travel direction and a second main control valve position in which the main 32fluid pressure is directed to drive the travel motor in the reverse travel direction” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 12-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a main control valve fluidly coupled in between the pump and the travel motor to 29control the main fluid pressure to the travel motor, the main control valve having a first main 30control valve position in which the main fluid pressure is directed to drive the travel motor 31in the forward travel direction and a second main control valve position in which the main 32fluid pressure is directed to drive the travel .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach construction machines of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MICHAEL R STABLEY/Examiner, Art Unit 3611        

/TONY H WINNER/Primary Examiner, Art Unit 3611